DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. 2002/0017009).
As for Claim 1, Smith discloses a fastener assembly that is configured to securely couple to one or more components (One or more components is not given any patentable weight because Applicant failed to positively recite), the fastener assembly, comprising: 
a body (See annotated Fig.) defining an interior volume (See annotated Fig.); 
a flange (See annotated Fig.) extending from a lower end of the body and including a plurality of apertures (See annotated Fig.); and 
a gasket (See annotated Fig.) secured to the flange, wherein the body is configured to securely couple to a clip (Clip is not given any patentable weight because Applicant failed to positively recite), 
wherein the body comprises lead-in edges that curve from a bottom of the body to inner walls of the body (See annotated Fig.).
2. (Original) The fastener assembly of claim 1, wherein the features that cooperate with the clip are disposed on the inner walls of the body (see Fig. 1).
3. (Original) The fastener assembly of claim 2, wherein the body includes two retaining arms (See annotated Fig.) that are configured to secure the component (42) to the fastener assembly.
4. (Original) The fastener assembly of claim 3, wherein the component is secured under tips (See annotated Fig.) of the retaining arms (see Fig. 6).
5. (Original) The fastener assembly of claim 2, wherein the lead-in edges (see annotated fig.) guide the clip into the body of the fastener assembly.
8. (Original) The fastener assembly of claim 5, wherein the clip is attached to a rib tower, and wherein the rib tower has parallel wall features that align with the inner walls of the body (Clip and rib tower is not given any patentable weight because Applicant failed to positively recite).
9. (Original) The fastener assembly of claim 5, wherein the gasket includes a sealing rim (See annotated Fig.), which blocks water ingress from seeping through the components.
As for Claim 10, Smith discloses a fastener assembly, comprising: 
a body (See annotated Fig.) defining an interior volume; 
a gasket (See annotated Fig.) including a sealing rim that secures to a flange (See annotated Fig.) and securely seals to a first component (See annotated Fig.); and 
at least two engagement features (See annotated Fig.) disposed on inner walls of the body to cooperate with one or more reciprocal features of a second component, wherein the flange (See annotated Fig.) extends from a lower end of the body and includes a plurality of apertures (See 
wherein the one or more retaining arms extend outwardly from a lateral wall and create a void (See annotated Fig.) between the one or more retaining arms and the lateral wall when in an extended configuration.
11. (Original) The fastener assembly of claim 10, wherein the body includes a plurality of cutouts (See annotated Fig.).
12. (Original) The fastener assembly of claim 11, wherein a main wall (wall defined with tabs 22) of the body flexes during installation to allow for easier assembly.
13. (Original) The fastener assembly of claim 12, wherein the first component is locked into place after the second component is inserted into the interior volume of the body (First and second components is not given any patentable weight because Applicant failed to positively recite).
14. (Original) The fastener assembly of claim 13, wherein the inner walls of the body comprise one or more internal rib features (See annotated Fig.) that align with the second component.
15. (Original) The fastener assembly of claim 11, wherein the gasket includes a support structure (28) with various features that interconnect with the body during a molding process.

    PNG
    media_image1.png
    897
    741
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2002/0017009).
Smith discloses the claimed invention except for recited material limitations of claims 6-7 and 16.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose material as recited in claims 6-7 and 16, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677